UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
UNITED STATES OF AMERICA : DOCKET NO. 18-cr-00276
VERSUS : JUDGE WALTER
KEELAN BROUSSARD : MAGISTRATE JUDGE KAY
ORDER

F or the reasons assigned in the Report and Recornmendation of the Magistrate Judge, [doc.
#25], and in the transcript previously filed herein, [doc. #20] and having thoroughly reviewed the
record, With the defendant having Waived the period for filing objections [doc. #21], and
concurring With the finding of the Magistrate Judge under applicable laW:

IT IS ORDERED that the GUILTY PLEA entered by defendant KEELAN
BROUSSARD on Decernber 14, 2018 before Magistrate Judge Kathleen Kay is ACCEPTED by

the court, pursuant to the provisions of F.R.Cr.P. ll.

§

,» »~"“’,~ ,~. . jj
5 cn '. i; y 4 ;/
Shreveport, Louisiana this z l day off `),`f fri`i/'- €" <’,ilQL.S_

 

 

UNITED STATES DISTRICT JUDGE

